Citation Nr: 0115775	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased compensable evaluation for 
degenerative disc disease of L4-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service in the United States Navy for 
approximately 24 years, retiring in May 1994.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to service 
connection for degenerative disc disease (hereinafter DDD) of 
L4-5 and assigned a noncompensable evaluation, effective 
September 22, 1995.  Jurisdiction over the veteran's claim 
was subsequently transferred to the Chicago, Illinois RO. 


FINDING OF FACT

The veteran's service-connected low back disability involves, 
at worst, no more than slight subjective symptoms only.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for DDD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.71a, Diagnostic Codes 5292, 5295 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected low back disability.

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations applicable to this case; 
review the factual background; and then analyze the veteran's 
claim and render a decision.

Factual background

The veteran noted on his February 1994 discharge medical 
history report that he had or had had recurrent back pain; it 
was noted in the physician's summary on the back of the form 
that he had "popping" low back pain with numbness in the 
right thigh.  There was no history of herniated nucleus 
pulposus.  X-rays of the lumbar spine in March 1994 reveal 
slight narrowing of the L4-5 disc space with small spurs 
projecting out from several of the lower lumbar vertebral 
body margins.  The impressions were DDD of L4-5 and mild 
degenerative vertebral body spurs.

It was noted on VA examination in November 1995 that the 
veteran's medical history included DDD of the lower back.  
The veteran complained of low back pain, with occasional 
numbness and shooting pain in his legs, and he indicated that 
he was seeing a chiropractor three times a week. Physical 
examination revealed localized tenderness in the lumbar spine 
and full flexion/extension of the joints.  DDD was diagnosed. 

A March 1996 rating decision granted entitlement to service 
connection for DDD of L4-5 and assigned a noncompensable 
evaluation, effective September 22, 1995.

According to an April 1996 report from R.M.J., D.C., the 
veteran was originally seen in early 1995 with complaints of 
moderate pain in the lower lumbar region and sacroiliac, 
bilaterally.  He appeared to experience slight difficulty in 
carriage and gait, with slow movements.  Range of motion of 
the dorsolumbar spine included 65 degrees of forward flexion, 
25 degrees of backward extension, 20 degrees of lateral 
flexion and left rotation, and 25 degrees of right rotation.  
All movement was with pain, and there was myospasm on 
backward extension and right lateral flexion.  Deep tendon 
reflexes were normal.  Pain and muscle spasm were noted in 
the lumbar area.  X-rays of the lumbar spine were noted to be 
essentially normal, except for foraminal encroachment at L5-
S1.  Lumbar strain and cervical sprain were diagnosed.  It 
was reported that the veteran could not do heavy lifting or 
repeated bending or stooping.  Final comments included that 
the veteran had nerve compression syndrome of the lumbar and 
cervical spine.  

According to an Air Force treatment report dated May 6, 1997, 
the veteran had injured his back twice at work in the 
previous ten days and was complaining of acute back pain that 
radiated down the anterior right thigh.  The assessment was 
acute flexor strain of the lumbar region with radiculopathy.  

May 1997 to May 1999 medical reports from F.J.A., M.D., 
reveal that the veteran was seen in May 1997 due to a 
work-related injury.  He reported that while on his knees, he 
leaned back on his heels and the wrench he was using slipped.  
He felt a popping sensation in his groin and then in his 
lower back.  It was noted that he had been complaining of 
back pain since this incident that radiated down to his right 
groin and the intralateral aspect of his thigh.  An MRI of 
the lumbar spine on May 16, 1997, was reported to reveal 
bulging of the discs at L3-4 and L4-5 with some narrowing of 
the L4-5 neuroforamina bilaterally, greater on the right, due 
to the bulging disc and facet arthropathy.  Also noted was 
disc degeneration of L2-3, L3-4, and L4-5.  Dr. A. reported 
on May 27, 1997, that the MRI revealed the presence of disc 
herniation at L4-5 and a bulging disc at L3-4 with compromise 
of the spinal canal causing spinal stenosis.  Subsequent 
records show continued back problems with the suggestion that 
surgery might be needed.  It was noted in May 1999 that the 
veteran reported continuous back limitations, although he was 
functional.

It was noted on VA examination in March 2000 that the veteran 
had been injured at work in 1997.  He was taking pain 
medication for flare-ups and used a TENS unit for pain.  He 
occasional wore a back brace.  Physical examination revealed 
lumbar flexion of 60 degrees, backward extension of 20 
degrees, lateral flexion of 30 degrees, and rotation of 20 
degrees.  Motion was limited by pain.  The veteran wore a 
back brace during the examination; he said that he had 
discomfort with significant pain when he did not wear the 
brace.  He was able to squat fully.  The diagnoses were 
herniation of nucleus pulposus at L4-5 and spinal stenosis at 
L3-4.  The examiner concluded, after a review of the claims 
file, that the medical evidence on file showed that the 
veteran's current back disability was secondary to his 
nonservice-connected May 1997 back injury.  The examiner went 
on to note that the veteran's in-service lumbar strain was an 
acute condition and unrelated to his current back problems.  

Another VA orthopedic examination was conducted by the same 
examiner in October 2000, and the examiner noted that he had 
reviewed the material in the claims file.  The veteran 
complained of continued back pain, for which he wore a back 
corset and took medication.  Physical examination revealed 
forward flexion of the lumbar spine to 40 degrees, backward 
extension to 15 degrees, lateral flexion to 25 degrees on 
either side, and bilateral rotation to 20 degrees.  The 
examiner concluded that the veteran's current back disability 
was totally attributable to his nonservice-connected work 
injury because his current symptomatology of pain and 
limitation of motion was related to nonservice-connected L4-5 
herniation and spinal stenosis at L3-4 and not to DDD of L4-
5.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected low back disability, which is 
currently evaluated under Diagnostic Code 5295 [lumbosacral 
strain].

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5292, compensable ratings are assigned 
for limitation of motion of the lumbar spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 
38 C.F.R. § 4.31 (2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the VA examination report dated in October 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Schedular rating 

The veteran's service-connected low back disability, DDD of 
L4-5, is rated noncompensably disabling by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral strain].  
See 38 C.F.R. § 4.20 (2000).

The veteran contends that a compensable evaluation is 
warranted for his service-connected DDD of L4-5 because his 
back injury in May 1997 aggravated his already service-
connected low back disability.  The Board notes, however, 
that additional disability due to aggravation of a service-
connected disability (in this case the veteran's DDD of L4-5) 
by a nonservice-connected disability (the May 1997 on the job 
injury), cannot be taken into consideration in evaluating a 
service-connected disability.  See Johnson v. Brown, 10 Vet. 
App. 80, 85-6 (1997) [section 3.310(a) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) require that the service-connected 
condition be the causative factor, not the acted-upon 
factor]. Accordingly, any low back symptomatology related to 
the post-service injury cannot be taken into consideration in 
evaluating the veteran's service-connected back injury.

The veteran also believes that the evidence submitted by 
R.M.J., D.C. in 1996 (before the post-service back injury) 
shows that his service-connected disability is severe enough 
to warrant a compensable evaluation.  

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
493 (1995) [in merits analysis of cases involving multiple 
medical opinions, each medical opinion should be examined, 
analyzed and discussed for corroborative value with other 
evidence of record]; Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases].

The Court has held that factors for consideration in 
assessing the medical competence to render an opinion as to 
medical causation include specific expertise in the relevant 
specialty.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

It was reported by the R.M.J., D.C. that the veteran had 
limitation of lumbar motion with moderate low back pain.  
However, it was noted in that report that X-rays of the 
lumbar spine did not show any abnormality, including DDD, and 
that the veteran suffered from "nerve compression syndrome" 
of both the lumbar and cervical spine, which is not part of 
his service-connected low back condition.

To the extent that the report from R.M.J., D.C. can be 
interpreted as favorable to the veteran's claim, it is far 
outweighed by various medical treatment reports over the 
years, which portray the service-connected low back 
disability as being of little if any consequence. 

The veteran's DDD was described as slight in March 1994 X-
rays, and he was reported to have full flexion and extension 
of all joints on VA examination in November 1995.  

As discussed in detail above, the veteran injured his low 
back in a work-related incident in May 1997, and all of his 
subsequent low back pathology has been ascribed by competent 
medical evidence to that post service injury. The VA examiner 
in March 2000 that the veteran's current low back disability 
was the result of his nonservice-connected work injury rather 
than his service-connected lumbosacral strain.  Moreover, an 
additional VA examination and opinion was obtained in October 
2000.  The examiner again concluded, after review of the 
claims file and examination of the veteran, that the 
veteran's current low back symptomatology is completely 
attributable to his nonservice-connected injury in May 1997 
because his current low back symptomatology is compatible 
with May 1997 findings of disc herniation at L4-5 and spinal 
stenosis at L3-4, rather than with his service-connected DDD 
of L4-5.

The Board places great weight of probative value on the 
conclusions of the VA examiner in 2000.  This evaluation of 
the veteran is recent, which is particularly significant in 
light of the 1997 on-the-job injury.  The examiner's opinion 
was made in light of the veteran's entire relevant medical 
history and specifically addressed the points which are 
crucial to the Board's current discussion.

Consequently, the Board finds the evidence from service and 
from VA examinations in November 1995 and in March and 
October 2000 is more relevant, persuasive and consistent as 
to the severity of the veteran's service-connected DDD of L4-
5 than the report from the R.M.J., D.C., which is from a 
chiropractor, not a physician and which in any event refers 
to a completely different, non service-connected disability, 
"nerve compression syndrome in the cervical and lumbar 
spine", as the source of the veteran's low back problems.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show symptomatology that more nearly approximates loss of 
lumbar spine motion or pain on motion due to the veteran's 
service-connected DDD of L4-5 [applying Diagnostic Code 
5295].  Nor does the evidence show even slight range of 
motion due to the veteran's service-connected DDD [applying 
Diagnostic Code 5292].  See 38 C.F.R. § 4.31 (2000).  Indeed, 
the current medical evidence suggests that the DDD was acute 
and no longer exists.  A compensable disability evaluation is 
accordingly not warranted.

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the recent medical evidence, which has been 
discussed in detail above, clearly indicates that the 
veteran's service-connected DDD of L4-5 does not cause any of 
the veteran's current low back symptomatology, including pain 
and loss of motion.  Therefore, the veteran is not entitled 
to a compensable rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the January 2001 Supplemental Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected DDD of L4-5.  The RO concluded in January 
2001 that the evidence did not indicate that referral for 
consideration of an extra-schedular evaluation was warranted 
under the provisions of 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


There is no evidence that the service-connected DDD of L4-5 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected DDD of L4-5 
does not cause any significant low back symptomatology.  
There is no medical evidence that the clinical picture is in 
any way out of the ordinary, and the veteran has pointed to 
none.  The Board finds that the veteran's disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

There is also no indication that the veteran has been 
hospitalized solely for his DDD of L4-5.  The Board further 
finds that the evidence of record does not establish that the 
veteran's service-connected DDD of L4-5 causes marked 
interference with employment.  In fact, the recent VA medical 
evidence indicates that the condition does not interfere with 
employment or normal activities.  As noted above, the Board 
places significant weight of probative value on this medical 
evaluation, which is recent and has been informed by the 
veteran's entire medical history. 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected DDD of L4-5.

Fenderson considerations

As noted above, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) holds that different levels of disability may be 
assigned for separate periods of time, if such is are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  In this 
case, therefore, the Board has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson.  
There is no evidence of record to the effect that the 
appellant's service-connected low back disability warranted a 
compensable disability rating at any time since September 22, 
1995.  To the extent that the chiropractor's 1996 report 
contains suggestions to the contrary (and as discussed above 
the Board does not so believe) it is outweighed by the other 
evidence of record.  Accordingly, a staged rating under 
Fenderson is not warranted, including during the time period 
that the veteran was treated by Dr. J.  Consequently, a 
compensable evaluation is not warranted for any period since 
September 22, 1995.


ORDER

Entitlement to a compensable evaluation for DDD of L4-5 is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

